Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 13-20 directed to Invention II non-elected without traverse (6/7/2021).  Accordingly, claims 13-20 have been cancelled.
End of Examiner’s amendment.
Allowable Subject Matter
Claims 1-12 are allowed.
Reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a liquid crystal display, comprising a combination of various elements as claimed, more specifically, the combination of “a gate line connected to a gate electrode; a semiconductor layer disposed on the gate line and including silicon; an ohmic contact layer disposed on the semiconductor layer; and a data conductor disposed on the ohmic contact layer, wherein the semiconductor layer includes a source region, a drain region, and a channel region that is disposed between the source region and the drain region, wherein a channel step of the semiconductor layer is greater than 0 .ANG.  and equal to or less than 50 .ANG., wherein the channel step is corresponds to a height difference measured in a thickness direction of the liquid crystal display panel between an upper surface in the source region or the drain region and an upper surface in the channel region, and wherein the upper surface in the source region or the drain region has a maximum height of the semiconductor layer” as set forth in claim 1.
Claims 2-12 are allowed since they depend either directly or indirectly on the allowed claim 1.

Cited but not applied prior art:
Park et al. (US 2016/0377928) disclose (at least in Figs. 1-2) a liquid crystal display comprising: a gate line GL connected to a gate electrode GE1; a semiconductor layer 311 disposed on the gate line and including silicon (Fig. 1; par. [0095]); an ohmic contact layer 360 disposed on the semiconductor layer; a data conductor 370 (Fig. 15B; par. [0214]) disposed on the ohmic contact layer; wherein the semiconductor layer includes a source region, a drain region, and a channel region that is disposed between the source region and the drain region (Fig. 2: semiconductor 311 in TFT1); wherein the data conductor includes a data line DL transmitting a data signal, a source electrode SE1 corresponding to the source region, and a drain electrode DE1 corresponding to the drain region; wherein a channel step (that formed in the channel region) of the semiconductor layer is greater than 0 .ANG.; and wherein the channel step is a height difference between an upper surface in the source region or the drain region and an upper surface in the channel region, and wherein the upper surface in the source region or the drain region 
	Ohishi et al. (US 2005/0173762) disclose (at least in Figs. 3A-3B) a semiconductor layer 4 includes a source region, a drain region, and a channel region that is disposed between the source region and the drain region; wherein the semiconductor 4 at each of both edge portions of a channel region have an irregular shape including the convex portion 4a and the concave portion 4b; wherein a channel step (that formed in the channel region as a concave portion 4b) of the semiconductor layer is greater than 0 .ANG.. However, Ohishi et al. lack disclosure of wherein a channel step of the semiconductor layer is equal to or less than 50 .ANG., wherein the channel step is corresponds to a height difference measured in a thickness direction of the liquid crystal display panel between an upper surface in the source region or the drain region and an upper surface in the channel region, and wherein the upper surface in the source region or the drain region has a maximum height of the semiconductor layer.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- September 21, 2021